Citation Nr: 1012441	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD.  

In the December 2009 supplemental statement of the case, the 
RO recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Board finds this appropriate and has also phrased 
the issue as such.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD 
currently requires: (1) medical evidence diagnosing PTSD in 
according with 38 C.F.R. § 4.125 (for VA purposes, all 
mental disorder diagnoses must conform to DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA records show the Veteran had a positive PTSD screen in 
October 2006.  The Veteran subsequently underwent a 
psychiatric intake assessment that month.  The examiner 
noted that the Veteran repressed thoughts related to his 
military service and did not want to talk about them.  The 
diagnosis was depressive disorder, not otherwise specified.  
Psychology notes dated in November and December 2006 include 
diagnoses of depression; chronic PTSD; and depressive 
disorder, not otherwise specified, with posttraumatic stress 
features.  A psychology note dated in July 2007 indicates 
that psychological testing suggested a diagnosis of PTSD but 
that if the disorder was present, it was relatively mild.  
Other testing was considered invalid for interpretation.  

The Veteran underwent a VA PTSD examination in July 2007.  
The examiner noted that the Veteran was extremely vague 
about his experiences in Vietnam.  Following examination, 
the diagnosis was a chronic adjustment disorder with 
depressed and anxious mood.  The examiner concluded as 
follows:

In the absence of a clearly-defined 
stressor event, a diagnosis of [PTSD] 
cannot be made without mere speculation 
at present time.  The [V]eteran does 
report anxiety symptoms such as 
increased arousal and intrusive recall 
that could be consistent with 
posttraumatic stress symptoms, however, 
the possibility that he is overreporting 
symptoms should certainly be considered 
given invalid psychological test 
results, his refusal to provide details 
about alleged stress experiences and the 
inconsistency of his report of symptoms 
throughout interview.

Subsequent VA records note a history of PTSD and include a 
diagnosis of depression.  A positive PTSD screen was noted 
in September 2009.

Throughout the appeal, the Veteran has reported various 
stressors in support of his claim.  These include mortuary 
duty, mortar attacks, and the death of two fellow soldiers.   

Regarding the mortar attacks, the Veteran reported being 
exposed to a rocket attack at the Da Nang airport in July 
1967.  The claims file contains a stressor research memo 
dated in July 2007, which indicates that VA was able to 
verify attacks at Da Nang in July 1967.  It was further 
noted that they tried to verify whether the Veteran's 
company was there at the time, but a positive or negative 
response was not provided.  

Review of service treatment records shows that the Veteran 
was treated at the clinic in Da Nang in April, May, June, 
August, and September 1967.  Resolving reasonable doubt in 
his favor, the evidence suggests that the Veteran was in Da 
Nang at the time of the described mortar attacks.  Thus, 
this stressor is conceded.  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002) (corroboration of every detail of 
a claimed stressor, including personal participation, is not 
required, and independent evidence that the incident 
occurred is sufficient). 

Regarding the deaths of the reported individuals, 
information in the claims file indicates that a SP5 "B" was 
killed in Vietnam in January 1968.  While this individual 
was assigned to the Veteran's unit, it appears his death was 
after the Veteran returned to the United States.  The 
stressor memo indicates that VA was unable to verify the 
death of the other individual identified.  It is unclear, 
however, whether the appropriate spelling was used.  That 
is, the Veteran has provided at least three different 
spellings of the last name.  (See March 2007 stressor 
statement, November 2008 PTSD worksheet, and hearing 
transcript at page 10).  Pursuant to the duty to assist, 
additional efforts should be made to verify the reported 
stressor.  See 38 C.F.R. § 3.159(c) (2009).

As discussed, the record shows various psychiatric 
diagnoses.  The Board acknowledges that a diagnosis of PTSD 
was not shown on the July 2007 VA examination.  The 
examiner, however, suggested this was in part due to the 
lack of information provided by the Veteran.  

In his October 2008 Form 9, the Veteran indicated that he 
was not totally honest with the examiner and failed to tell 
her his true feelings, to include information about the 
traumatic incidents that he personally observed and 
witnessed.  

At the February 2010 hearing, the representative stated that 
the Veteran had problems expressing himself and should be 
provided additional examination.  

Given the circumstances of this case, to include the various 
diagnoses and stressor information, the Board finds that an 
additional examination is warranted.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, the 
RO/AMC should make attempts to verify the 
death of the individual identified as 
being killed at Dong Hoi.  (See VA Form 
21-0781 dated in March 2007, PTSD 
worksheet received in November 2008, and 
hearing transcript at page 10 for 
information regarding the spelling of the 
last name of this individual and date 
range).  All attempts at verifying the 
claimed stressor should be documented in 
the claims file.  

2.  Thereafter, schedule the Veteran for 
an examination, to be conducted by a 
psychiatrist, to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
stressors are to be considered in 
determining whether the appellant has any 
acquired psychiatric disorder due to 
service.  

If the Veteran is diagnosed with PTSD, the 
psychiatrist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that such is related to any 
verified stressor.

If the Veteran is diagnosed with an Axis I 
disorder other than PTSD, the psychiatrist 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the disorder is related to 
active military service or events therein.  

In preparing their opinion, the 
psychiatrist is to consider all relevant 
evidence, to include the lay statements of 
record.  A complete rationale for any 
opinion offered must be provided.  The 
examining psychiatrist must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" means 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD.  

In the December 2009 supplemental statement of the case, the 
RO recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Board finds this appropriate and has also phrased 
the issue as such.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD 
currently requires: (1) medical evidence diagnosing PTSD in 
according with 38 C.F.R. § 4.125 (for VA purposes, all 
mental disorder diagnoses must conform to DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA records show the Veteran had a positive PTSD screen in 
October 2006.  The Veteran subsequently underwent a 
psychiatric intake assessment that month.  The examiner 
noted that the Veteran repressed thoughts related to his 
military service and did not want to talk about them.  The 
diagnosis was depressive disorder, not otherwise specified.  
Psychology notes dated in November and December 2006 include 
diagnoses of depression; chronic PTSD; and depressive 
disorder, not otherwise specified, with posttraumatic stress 
features.  A psychology note dated in July 2007 indicates 
that psychological testing suggested a diagnosis of PTSD but 
that if the disorder was present, it was relatively mild.  
Other testing was considered invalid for interpretation.  

The Veteran underwent a VA PTSD examination in July 2007.  
The examiner noted that the Veteran was extremely vague 
about his experiences in Vietnam.  Following examination, 
the diagnosis was a chronic adjustment disorder with 
depressed and anxious mood.  The examiner concluded as 
follows:

In the absence of a clearly-defined 
stressor event, a diagnosis of [PTSD] 
cannot be made without mere speculation 
at present time.  The [V]eteran does 
report anxiety symptoms such as 
increased arousal and intrusive recall 
that could be consistent with 
posttraumatic stress symptoms, however, 
the possibility that he is overreporting 
symptoms should certainly be considered 
given invalid psychological test 
results, his refusal to provide details 
about alleged stress experiences and the 
inconsistency of his report of symptoms 
throughout interview.

Subsequent VA records note a history of PTSD and include a 
diagnosis of depression.  A positive PTSD screen was noted 
in September 2009.

Throughout the appeal, the Veteran has reported various 
stressors in support of his claim.  These include mortuary 
duty, mortar attacks, and the death of two fellow soldiers.   

Regarding the mortar attacks, the Veteran reported being 
exposed to a rocket attack at the Da Nang airport in July 
1967.  The claims file contains a stressor research memo 
dated in July 2007, which indicates that VA was able to 
verify attacks at Da Nang in July 1967.  It was further 
noted that they tried to verify whether the Veteran's 
company was there at the time, but a positive or negative 
response was not provided.  

Review of service treatment records shows that the Veteran 
was treated at the clinic in Da Nang in April, May, June, 
August, and September 1967.  Resolving reasonable doubt in 
his favor, the evidence suggests that the Veteran was in Da 
Nang at the time of the described mortar attacks.  Thus, 
this stressor is conceded.  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002) (corroboration of every detail of 
a claimed stressor, including personal participation, is not 
required, and independent evidence that the incident 
occurred is sufficient). 

Regarding the deaths of the reported individuals, 
information in the claims file indicates that a SP5 "B" was 
killed in Vietnam in January 1968.  While this individual 
was assigned to the Veteran's unit, it appears his death was 
after the Veteran returned to the United States.  The 
stressor memo indicates that VA was unable to verify the 
death of the other individual identified.  It is unclear, 
however, whether the appropriate spelling was used.  That 
is, the Veteran has provided at least three different 
spellings of the last name.  (See March 2007 stressor 
statement, November 2008 PTSD worksheet, and hearing 
transcript at page 10).  Pursuant to the duty to assist, 
additional efforts should be made to verify the reported 
stressor.  See 38 C.F.R. § 3.159(c) (2009).

As discussed, the record shows various psychiatric 
diagnoses.  The Board acknowledges that a diagnosis of PTSD 
was not shown on the July 2007 VA examination.  The 
examiner, however, suggested this was in part due to the 
lack of information provided by the Veteran.  

In his October 2008 Form 9, the Veteran indicated that he 
was not totally honest with the examiner and failed to tell 
her his true feelings, to include information about the 
traumatic incidents that he personally observed and 
witnessed.  

At the February 2010 hearing, the representative stated that 
the Veteran had problems expressing himself and should be 
provided additional examination.  

Given the circumstances of this case, to include the various 
diagnoses and stressor information, the Board finds that an 
additional examination is warranted.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, the 
RO/AMC should make attempts to verify the 
death of the individual identified as 
being killed at Dong Hoi.  (See VA Form 
21-0781 dated in March 2007, PTSD 
worksheet received in November 2008, and 
hearing transcript at page 10 for 
information regarding the spelling of the 
last name of this individual and date 
range).  All attempts at verifying the 
claimed stressor should be documented in 
the claims file.  

2.  Thereafter, schedule the Veteran for 
an examination, to be conducted by a 
psychiatrist, to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
stressors are to be considered in 
determining whether the appellant has any 
acquired psychiatric disorder due to 
service.  

If the Veteran is diagnosed with PTSD, the 
psychiatrist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that such is related to any 
verified stressor.

If the Veteran is diagnosed with an Axis I 
disorder other than PTSD, the psychiatrist 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the disorder is related to 
active military service or events therein.  

In preparing their opinion, the 
psychiatrist is to consider all relevant 
evidence, to include the lay statements of 
record.  A complete rationale for any 
opinion offered must be provided.  The 
examining psychiatrist must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" means 
50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically explain why 
the cause of any diagnosed psychiatric 
disorder is unknowable.  

The psychiatrist is to append a copy of 
their Curriculum Vitae to the examination 
report.  

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


